Citation Nr: 1631211	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a right leg injury.  

3.  Entitlement to service connection for a residuals of a left hand injury.

4.  Entitlement to service connection for residuals of a left arm injury.

5.  Entitlement to service connection for a skin disorder of the bilateral feet, claimed as jungle rot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, with service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With regard to the characterization of the Veteran's claim for service connection for a skin disorder of the bilateral feet, the Board notes that such was initially adjudicated as jungle rot.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board has recharacterized the issue as a claim for entitlement to service connection for a skin disorder of the bilateral feet, claimed as jungle rot.

The Board observes that, following the most recent adjudication of the Veteran's claims in the April 2012 statement of the case, additional private and VA treatment records, received in July 2013 and March 2014, were associated with the record.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  However, as to the claims decided herein, as the records do not include complaints, treatment, or findings referable to the Veteran's right leg, left hand, and/or left arm, the Board finds that they are irrelevant to such claims.  Therefore, there is no prejudice to the Board proceeding with a decision on such issues at this time.  Furthermore, with regard to the remaining claims, as they are being remanded, the AOJ will have an opportunity to review the new evidence in the readjudication of the claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a higher initial rating for PTSD and service connection for a skin disorder of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a right leg injury, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a left hand injury, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a left arm injury, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right leg injury are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of a left hand injury are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for residuals of a left arm injury are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a January 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in August 2010.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claims

The Veteran presently seeks to establish service connection for residuals of right leg, left and, and left arm injuries on the basis that they were caused by, and/or related to, his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Furthermore, as the record reflects that the Veteran is in receipt of the Purple Heart Medal and Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b)  are applicable in this case.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of right leg, left hand, and left arm injuries. The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records note the Veteran sustained shell fragment wounds to the right thigh, left thumb and index finger, and left elbow in May 1968.  His June 1969 separation examination shows that these wounds were noted to be healed.  No scars, other than a 1 inch scar on the left index finger and a .5 inch scar on the left thumb, were observed on examination.

The Veteran was provided a VA examination in August 2010.  At that time, the examiner noted the in-service shell fragment wound injuries.  He also reported that such were treated nonsurgically and healed without incident.  The examiner conducted a physical examination of the Veteran and provided the following diagnoses:  left upper extremity radial sensory neuritis; and, right thigh, left thumb, and left elbow status post-shell fragment wounds with no residuals.  

On physical examination of the left hand and arm, the Veteran complained of some numbness and tingling on the dorsum of his left hand from about the midportion of his left forearm into the second and third fingers, dorsally.  There was no evidence of deformity, tenderness, weakness, spasm, or fatigue, and range of motion of his elbow, wrist, and digits were normal.  The examiner also specifically stated there was no additional limitation due to fatigue, weakness, or incoordination on repetitive testing.  The Veteran also denied weakness or pain in his left hand and left elbow, and no further injuries, surgeries, or hospitalizations were reported.  Further, the Veteran failed to indicate any treatment for these complaints, as well as no evidence of a decrease in dexterity or grip strength, flare ups, or precipitating or alleviating factors.  While there were multiple healed very small scars throughout his hands, mainly on the dorsum of the bilateral hands, the Veteran reported that such were from minor traumatic incidences throughout his life and he could not recall which was from the shrapnel.  All scars were 1-2 millimeters in length and were nontender.

As to whether the currently diagnosed left upper extremity radial sensory neuritis is attributable to the Veteran's military service, to include the shell fragment wounds sustained therein, the examiner determined it is a nerve irritation across the dorsum of the hand and can stem from compressive diseases or systemic diseases.  In this case, the examiner also noted the occurrence of this condition began in the past several years and it has been over 40 years since the in-service injury.  As a result, the examiner concluded that the left arm radial sensory neuritis is not caused by or a result of the shell fragment wounds in service.  

Physical examination of the right leg revealed no pain, injuries, surgeries, or hospitalizations.  The Veteran denied flare ups.  The examiner specifically noted there was no evidence of inflammatory arthritis or prosthesis.  The only pertinent complaint stated by the Veteran was a moment of instability several years ago, where his left gave way.  In conclusion, the examiner stated the shell fragment wounds to the right thigh were asymptomatic and without focal abnormality.  Further, there was no loss of strength of the quadriceps or hamstring muscles.  The Veteran also reported that he could not remember the location of the scar from the shrapnel, but such was not seen on examination.  Based on these findings, the examiner noted that further opinion cannot be provided without resort to mere speculation as to whether the claimed right thigh condition is caused by shrapnel wounds.  As support for this finding, the examiner stated a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  

The Board accords great probative weight to the March 2010 VA examiner's conclusions.  In this regard, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no medical opinion to the contrary.  

The Board has also reviewed the VA and private treatment records of record.  However, such records are entirely negative for complaints, treatment, or findings referable to the Veteran's right leg, left hand, and/or left arm.  

Based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a right leg, left hand, and/or left arm injury, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  In this regard, the Board notes that the Veteran and his spouse have reported pain in his right leg, left hand, and left arm since his in-service injuries.  However, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, neither the Veteran nor his spouse are shown to have the requisite medical training to attribute his pain, or any scars noted to be present, to his in-service shell fragment injuries.  In this regard, as a lay people, they are not competent to relate any symptomatology to such in-service injuries as they do not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of clinical and diagnostic tests.  Therefore, as such is a complex medical question, the Veteran and his spouse are not competent to relate any alleged symptomatology to his in-service injuries.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the competent evidence, i.e., the objective medical findings, is against the finding that the Veteran has residuals attributable to his in-service shell fragment injuries to the right leg, left hand, and left arm, the Board finds that he does not have a current diagnosis of such disabilities for VA purposes prior to, or during, the pendency of the claims.  As such, service connection for such claimed disorders is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of right leg, left hand, and left arm injuries.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for residuals of a right leg injury is denied.  

Service connection for a residuals of a left hand injury is denied.  

Service connection for residuals of a left arm injury is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Turning first to the Veteran's claim for an initial rating in excess of 30 percent for PTSD, the record reflects he last underwent a VA examination pertaining to this disability in August 2010 - almost six years ago - and in connection with his claim for service connection for PTSD, which has since been granted.  Moreover, the Veteran asserts that his PTSD has worsened in severity since the August 2010 examination.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As for the Veteran's claim for service connection for a skin disorder of the bilateral feet, claimed as jungle rot, he maintains that he suffers from a skin disorder on his feet as a result of his service in Vietnam.  While his service treatment records do not show any complaints, treatment, or diagnosis of a skin disorder during his military service, he in Vietnam.  Furthermore, the Veteran's post-service VA treatment records note fungus on the feet between toes 4 and 5, and a diagnosis of dermatophytosis of foot and nail is recorded.  Therefore, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed skin disorder of the bilateral feet.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and severity of his PTSD.  The record should be made available to and reviewed by the examiner.  The examiner should conduct any necessary tests.

The examiner is requested to identify the nature and severity of all manifestations of the Veteran's PTSD, and to comment upon the social and occupational impairment resulting from such disability.

A rationale for any opinion offered should be provided.

2.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and etiology of his skin disorder of the bilateral feet, claimed as jungle rot.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses referable to a skin disorder of the bilateral feet.   

b) For each identified skin disorders of the bilateral feet, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service, to include his time in Vietnam.  The examiner should specifically consider the Veteran's contention that his jungle rot is the result of the hot jungle environment in Vietnam. 

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the April 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


